DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered.
Response to Amendment
 This Office Action is in response to Applicant’s Amendments filed 12/22/2021 wherein claims 1, 4, 6-7, and 12-13 are amended, claim 5 is canceled, claims 16-20 were previously canceled, and claim 21 is new. Therefore, claims 1-4, 6-15, and 21 are currently pending.
The Applicant’s amendments to the claims have partially overcome the claim objections previously set forth in the Final Rejection filed 9/22/2021. The Examiner has addressed the outstanding claim objection with regards to claim 14 within an Examiner’s Amendment below.
Response to Arguments
Applicant’s arguments, see page 7, filed 12/22/2021, with respect to the 35 U.S.C. § 102 rejection of claims 1-4, 8-9, and 11-15 have been fully considered and are persuasive.  The rejection of claims 1-4, 8-9, and 11-15 have been withdrawn. 
  Applicant’s arguments, see pages 7-8, filed 12/22/2021, with respect to the 35 U.S.C. § 103 rejection of claims 5-7 have been fully considered and are persuasive.  The rejection of claims 5-7 have been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 1, line 6 the word “and” should be deleted.
Claim 14, line 2 has been amended to recite “the catheter [[instrument]]”.
Claim 21, line 6 the word “and” should be deleted.
Claim 21, line 13 has been amended to recite “and through the channel; and wherein in response to movement of the guide feature along the slot in the distal direction, the guidewire and the catheter move together through the channel.”
Authorization for this examiner’s amendment was given in an interview with Whitney Blair on 3/17/2022.
Allowable Subject Matter
Claims 1-4, 6-15, and 21 are allowed.
 The following is an examiner’s statement of reasons for allowance: 
With regards to claim 1, the closest prior art of record was Funk et al. (US 2018/0272106; hereinafter Funk). Funk discloses a delivery device for delivering a catheter into a catheter assembly, the delivery device comprising: a housing having a proximal end, a distal end, and a slot; a guide feature disposed within the housing, wherein the guide feature extends 
However, Funk nor any prior art of record teaches or suggests that in response to movement of the guide feature along the slot in the distal direction, the guidewire and the catheter move together through the channel.
The closest prior art that taught this limitation is Blanchard et al. (US 2016/0331938; hereinafter Blanchard) which teaches in [0087-0091] a single advancement assembly which moves both the catheter and the guidewire. However, Blanchard does not teach that the catheter is inside a channel. Therefore, Blanchard could not be used to teach and/or suggest this limitation.
Claims 2-4 and 6-15 are allowable as they are dependent upon independent claim 1.
With regards to claim 21, the closest prior art of record was Funk et al. (US 2018/0272106; hereinafter Funk). Funk discloses delivery device for delivering a catheter into a catheter assembly, the delivery device comprising: a housing having a proximal end, a distal end, and a slot; a guide feature disposed within the housing, wherein the guide feature extends through the slot, wherein the guide feature comprises a channel, wherein the channel is generally U-shaped; and a catheter disposed within the housing and extending through the channel that is generally U-shaped, wherein in response to movement of the guide feature along the slot in a distal direction, the catheter moves through the channel and a first end of the catheter is 
A secondary reference of Galgano et al. (US 2016/0045715; hereinafter Galgano) teaches the limitation of a guidewire being spaced apart from the catheter such that blood flows between the guidewire and the catheter and through the channel. 
However, Funk, Galgano, nor any prior art of record teaches or suggests that in response to movement of the guide feature along the slot in the distal direction, the guidewire and the catheter move together through the channel, wherein this limitation has been amended in by the aforementioned Examiner’s amendment. 
The closest prior art that taught this limitation is Blanchard et al. (US 2016/0331938; hereinafter Blanchard) which teaches in [0087-0091] a single advancement assembly which moves both the catheter and the guidewire. However, Blanchard does not teach that the catheter is inside a channel. Therefore, Blanchard could not be used to teach and/or suggest this limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 7:30 AM - 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783